DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 4/21/22, has been entered. Claims 1-39 are currently pending with claim 40 being currently cancelled.
Response to Amendment
The reply filed on 4/21/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the 112 rejection of claim 26 was not addressed (it is noted that the remarks indicate that a correcting amendment was intended). See 37 CFR 1.111. 
It appears that the claim set was not properly amended . 37 CFR 1.121 requires that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
It is noted that claim 40 has disappeared but has not been addressed in the claims listing. Applicants’ remarks do not provide any additional guidance as the introductory paragraph lists the pending claims as claims 1-39 and the 3rd paragraph appears to acknowledge and traverse the rejection of claim 40.
For the purpose of this action, claim 40 is being treated as cancelled. Should this not be the intended case, applicants, in response to this Action, should list claim 40 as being cancelled and add a new claim 41 should that subject matter still be intended to be claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the Heat Affected Zone (HAZ)" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daemen et al. (US 6375895).
Regarding claims 1 and 33: Daemen discloses a horizontal directional drilling (HDD) component for use in a drill string comprising two or more mechanically fastened members that provide a diametrically reduced stepped geometry along a direction of drilling (col. 5, lines 41-52). Daemen discloses a drill string component 10 including a selective hard facing 24 arranged to reduce accelerated wear proximate a region of the diametrically reduced stepped geometry, that the selective hard facing comprises a first discrete region applied on only one drill string component so as not to join to any other drill string component through the selective hard facing (Figs. 1-4; col. 5, lines 41-64). It is noted that little weight is given to the preamble, since the body of the claim lacks to define any structure to breathe life into the preamble (e.g. no mention that the drill string is anything not disclosed by Daemon). Further it is noted that drill string components are used in a horizontal directional drilling apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12, 15, 22, 24-25, 27-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) in view of Daemen et al. (US 6375895).
Daemen discloses the invention substantially as claimed and as discussed above.
Regarding claims 1 and 33: Wentworth discloses a horizontal directional drilling (HDD) component for use in a drill string comprising two or more mechanically fastened members that provide a diametrically reduced stepped geometry along a direction of drilling (Figs. 1-4). Wentworth describes wear as a concern but is silent regarding hard facing. Thus, Wentworth does not explicitly include selective hard facing arranged to reduce accelerated wear proximate a region of the diametrically reduced stepped geometry. Daemen teaches applying hard facing to tool joints and pipe sections that are subject to wear as they pass through the earth (Figs. 1-4; col. 2, lines 32-39; col. 5, lines 41-64). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have included selective hard facing arranged to reduce accelerated wear proximate a region of the diametrically reduced stepped geometry, as taught by Daemen, to the component of Wentworth so as to withstand the conditions of use, such as abrasion by silicious particles and to minimize casing wear by hardbanded tool joints and stabilizers.. 
Regarding claim 2: Wentworth, as modified by Daemen, discloses that the drill string component is a starter rod 15 (Wentworth - [0005], [0025] - Wentworth teaches concern for the starter rod wear and Daemen presents a protective method). 
Regarding claim 3: Wentworth, as modified by Daemen, discloses that the drill string component is a coupling collar (Daemen - col. 1, lines 6-10). 
Regarding claim 4: Wentworth, as modified by Daemen, discloses that the drill string component is a sonar housing (Wentworth - [0005], [0025] - Wentworth teaches concern for the wear around the starter rod and sonde housing and Daemen presents a protective method). 
Regarding claim 5: Wentworth, as modified by Daemen, discloses that the drill string component is a drill bit adapter (Wentworth - [0005], [0025]; Wentworth teaches concern for wear and Daemen presents a protective method).
Regarding claim 7: Wentworth, as modified by Daemen, discloses that the drill string component is a drill pipe (Daemen - Figs. 1-4; col. 1, lines 6-10; col. 2, lines 32-39; col. 5, lines 41-64). 
Regarding claim 9: Wentworth, as modified by Daemen, discloses that the starter rod utilizes a polygonal spline on the outer surface and internal threads on the inner diameter to affectively lock it to the adjacent component (Wentworth - Figs. 10-12; [0004], [0034]). 
Regarding claim 10: Wentworth, as modified by Daemen, does not explicitly disclose that the starter rod has an outer diameter between 1 and 6 inches. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected a starter rod having an outer diameter between 1 and 6 inches. As Wentworth and Daemen disclose general drilling components and as it is notoriously well known that drilling components have various diameters depending on the desired hole size, it would have been within routine skill to have selected a starter rod having a diameter that is suitable for connecting components of a desired size. Therefore, if a starter rod is connecting components having diameters ranging from 1 to 6 inches, it would be within routine skill to appropriately size the starter rod. Such a dimension selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 12: Wentworth, as modified by Daemen, does not explicitly disclose that the collar has an outer diameter between 1 and 8 inches. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected a coupling having an outer diameter between 1 and 8 inches. As Wentworth and Daemen disclose general drilling components and as it is notoriously well known that drilling components have various diameters depending on the desired hole size, it would have been within routine skill to have selected a coupling having a diameter that is suitable for connecting components of a desired size. Therefore, if a coupling is connecting components having diameters ranging from 1 to 8 inches, it would be within routine skill to appropriately size the coupling. Such a dimension selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 15: Wentworth, as modified by Daemen, discloses that the diametrically reduced stepped geometry is a minimum of 5% and a maximum of 99% relative to the components being joined, or the component used to join them together (Wentworth - Figs. 1-4; Daemen - Figs. 1-4). 
Regarding claim 22: Wentworth, as modified by Daemen, discloses that the hard facing comprises a mechanically bonded coating (Daemen - col. 2, lines 43-67 - welding creates a mechanical bond). 
Regarding claim 24: Wentworth, as modified by Daemen, discloses that the hard facing is placed on a reverse thrust face of the diametrically reduced stepped geometry (Daemen - Figs. 1-4 - coating can be applied in either facing face). 
Regarding claim 25: Wentworth, as modified by Daemen, discloses that the hard facing is placed on an outer diameter immediately up-string from the diametrically reduced stepped geometry (Daemen - Figs. 1-4 - coating can be applied in either facing face). 
Regarding claim 27: Wentworth discloses an adjacent drill string component secured to the drill string component to provide the diametrically reduced stepped geometry (Figs. 1-4). 
Regarding claim 28: Wentworth, as modified by Daemen, discloses that the adjacent drill string component includes a flange region that is sized to overlap the selective hard facing of the drill string component (Wentworth - Figs. 1-4; Daemen - Figs. 1-4). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 1 above, and further in view of Johnston et al. (US 20200224499)
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 6: As discussed above, Wentworth, as modified by Daemen, teaches concern for wear and Daemen presents a protective method. However, Wentworth, as modified by Daemen, does not explicitly state that the component is the drill bit. Johnson teaches hard facing a drill bit (Figs. 1-5; [0002], [0011], [0012], [0062]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added selective hard facing to the drill bit of Wentworth, as modified by Daemen, as taught by Johnson so as to increase effectiveness by protecting specific regions of the boring bit that can otherwise quickly be compromised upon use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 1 above, and further in view of Gunsaulis (US 20170321487)
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 8: As discussed above, Wentworth, as modified by Daemen, teaches concern for wear and Daemen presents a protective method. However, Wentworth, as modified by Daemen, does not explicitly state that the drill string component is a drill reamer. Gunsaulis teaches hard facing a reamer ([0049]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a selectively hard faced reamer, as taught by Gunsaulis, to the drilling apparatus of Wentworth, as modified by Daemen, so as to provide wear resistance in the event the reamer need to be pushed or pulled opposite the reaming direction within the borehole.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 3 above, and further in view of Slaughter (US 20210148177)
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 11: Wentworth, as modified by Daemen, does not explicitly disclose that the collar utilizes a polygonal inner spline to join two drill string components together. Slaughter discloses that a collar can utilize a polygonal inner spline to join two drill string components together (Figs. 2, 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a collar utilizing a polygonal inner spline to join two drill string components together, as taught by Slaughter, to the drilling apparatus of Wentworth, as modified by Daemen, to transmit torque.
Claims 16-18, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 1 above, and further in view of Stoffel et al. (US 20160157423).
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 16: As discussed above, Wentworth, as modified by Daemen, teaches concern for wear and Daemen presents a protective method. However, Wentworth, as modified by Daemen, does not explicitly disclose that a method for forming the selective hard facing comprises melting the base material with a laser to form a melt laser pool, depositing a stream of particles of the clad material into the melt pool, and solidifying the melt pool to affix the particles of the hard material. Stoffel discloses that a method for forming the selective hard facing comprises melting the base material with a laser to form a melt pool, depositing a stream of particles of the clad material into the melt pool, and solidifying the melt pool to affix the particles of the hard material ([0103], [0104] - Stoffel explicitly discloses laser cladding and creating and solidifing a melt pool. The deposition of the particles is inherent in the process). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added selective hard facing to the component of Wentworth, as modified by Daemen, using laser cladding as taught by Stoffel. As Daemen teaches that hard facing can be applied using one of several welding techniques known to a person skilled in the art of welding including laser, it would have been within routine skill to have selected one well known technique from a finite list of known techniques to apply the hard facing. Such a selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 17: Wentworth, as modified by Daemen and Stoffel, discloses that the hard facing comprises a laser clad hard face coating (Stoffel - title; abstr.; [0002], [0003]). 
Regarding claim 18 and 21: Wentworth, as modified by Daemen and Stoffel, discloses that the hard face coating has a coating hardness greater than 50 HRC (Stoffel - [0055]). 
Regarding claim 30: Wentworth, as modified by Daemen and Stoffel, discloses a horizontal directional drilling (HDD) component for use in a drill string comprising a drill string component including selective hard facing comprising a laser clad bead deposited upon a steel material substrate of the drill string component, that the drill string component is other than a drill bit and comprises at least one of an HDD starter rod, an HDD coupling collar, an HDD sonar housing, an HDD drill bit adapter, an HDD drill pipe, and/or an HDD drill reamer, or any combination thereof (see above; Wentworth - Figs. 1-4; [0005], [0025]; Daemen - Figs. 1-4; Stoffel - title; abstr.; [0002], [0003]). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 1 above, and further in view of Techel et al. (US 20070261867)
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 17: As discussed above, Wentworth, as modified by Ballew, teaches concern for wear and Daemen presents a protective method. However, Wentworth, as modified by Daemen, does not explicitly disclose that the hard facing comprises a laser clad hard face coating. Techel discloses that hard facing can comprise a laser clad hard face coating ([0065]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added selective hard facing to the component of Wentworth, as modified by Ballew, using laser cladding as taught by Techel. As Daemen teaches that hard facing can be applied using one of several welding techniques known to a person skilled in the art of welding including laser, it would have been within routine skill to have selected one well known technique from a finite list of known techniques to apply the hard facing. Such a selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 19: Wentworth, as modified by Daemen and Techel, discloses that the hard face coating comprises a matrix primarily of nickel and tungsten carbide (Techel - [0065]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 22 above, and further in view of Cao et al. (US 20200109465)
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 23: As discussed above, Wentworth, as modified by Daemen, teaches concern for wear and Daemen presents a protective method. However, Wentworth, as modified by Daemen, does not explicitly disclose that the hard face coating has a hardness greater than 50 HRC. Cao teaches that a hard face coating can have a hardness greater than 50 HRC ([0041]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to that the hard faced component of Wentworth, as modified by Daemen, can have a hardness greater than 50 HRC as taught by Cao. As Daemen teaches a mechanically bonded coating and Cao teaches that such a coating can have a hardness greater than 50 HRC, it would have been within routine skill to have configured Wentworth, as modified by Daemen, to have a hardness greater than 50 HRC if so desired. Such a configuration and such an understanding of the teachings of the art would have been predictable with a reasonable expectation for success and with no unexpected results.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 22 above, and further in view of Didry (US 20160340985).
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 26: Wentworth, as modified by Daemen, does not explicitly disclose that the Heat Affected Zone (HAZ) does not extend beyond .08 inch of a base material surface of the drill string component after coating. Didry teaches that the Heat Affected Zone (HAZ) does not extend beyond .08 inch of a base material surface of the drill string component after coating ([0083]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that a HAZ can be limited to less than .08 inch as taught by Didry. As welding is notoriously well-known in the art including hard facing and as Didry explicitly discloses HAZ depths, it would have been within routine skill to have understood that a HAZ depth would not extend beyond .08 inches. Such a configuration and such an understanding of the teachings of the art would have been predictable with a reasonable expectation for success and with no unexpected results.
Claim 20, 29, and 34-38 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 1 above, and further in view of Ballew et al. (US 20100101780).
Wentworth and Daemen disclose the invention substantially as claimed and as discussed above.
Regarding claim 20: Wentworth, as modified by Daemen, does not explicitly disclose that that the hard facing comprises a Plasma Transferred Arc (PTA) hard face coating. Ballew discloses that the hard facing comprises a Plasma Transferred Arc (PTA) hard face coating (Ballew - [0053]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have used a Plasma Transferred Arc (PTA) hard face coating as taught by Ballew. As Wentworth, Daemen, and Ballew disclose general drilling components, as Wentworth teaches concern for the wear on the components, as Daemen and Ballew present a protective method, and as Bellew teaches a selection of acceptable hard facing application methods, it would have been within routine skill to have selected a desired hard facing application method from a finite selection of known hard facing application methods. Such a configuration and such a selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 29: Wentworth, as modified by Daemen and Ballew, discloses that the adjacent drill string component includes a hard face region spaced from the selective hard facing of the drill string component and proximate the region of the diametrically reduced stepped geometry (Ballew - Figs. 1-4). 
Regarding claim 34: Wentworth, as modified by Daemen and Ballew, does not explicitly disclose that the hard facing is applied within 0 to 30 centimeters of the step. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected to apply the hard facing within 0 to 30 centimeters of the step. As Wentworth and Ballew disclose general drilling components and as Ballew discloses various positions for the hard facing, it would have been within routine skill to have selected a particular position for the hard facing such as within 0 to 30 centimeters of the step if such is desired or needed because of wear. Such a placement selection would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 35: Wentworth, as modified by Daemen and Ballew, discloses that the step is formed by a radially extending surface extending radially outward away from a first annular surface of the first drill string component toward a second annular surface of the second adjacent drill string component, that the hard facing is applied along at least a portion of the radially extending surface, the first annular surface or the second annular surface, or any combination thereof (Wentworth - Figs. 1-4; Ballew - Figs. 1-4). 
Regarding claim 36: Wentworth, as modified by Daemen and Ballew, discloses that the hard facing is applied along at least portions of at least two of the radially extending surfaces, the first annular surface and the second annular surface (Ballew - Figs. 1-4). 
Regarding claim 37: Wentworth, as modified by Daemen and Ballew, discloses that the hard facing is applied along at least portions of all three of the radially extending surfaces, the first annular surface and the second annular surface (Ballew - Figs. 1-4). 
Regarding claim 38: Wentworth, as modified by Daemen and Ballew, discloses that the hard facing 1s applied to less than 50 % of an exposed external surface area of the first drill string component and the second adjacent drill string component (Ballew - Figs. 1-4). 
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222), Daemen et al. (US 6375895), and Stoffel et al. (US 20160157423), as applied to claim 30 above, and further in view of Dworak et al. (US 20190345615).
Wentworth, Daemen, and Stoffel disclose the invention substantially as claimed and as discussed above.
Regarding claim 31: Wentworth, as modified by Daemen and Stoffel, does not explicitly disclose that a Heat Affected Zone (HAZ) formed under the laser clad bead does not extend beyond .08 inch of the steel material substrate after coating. Dworak teaches that a Heat Affected Zone (HAZ) formed under the laser clad bead does not extend beyond .08 inch of the steel material substrate after coating ([0056]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that a HAZ can be limited to less than .08 inch as taught by Dworak. As welding is notoriously well-known in the art including hard facing and as Dworak explicitly discloses HAZ depths, it would have been within routine skill to have understood that a HAZ depth would not extend beyond .08 inches. Such a configuration and such an understanding of the teachings of the art would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 32: Wentworth, as modified by Daemen, Stoffel, and Dworak, discloses that the laser clad bead provides a height extending from a surface of the steel material substrate of between .01 and 0.25 inch (Dworak - [0021]). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 20010017222) and Daemen et al. (US 6375895), as applied to claim 33 above, and further in view of Stoffel et al. (US 20160157423) and Dworak et al. (US 20190345615).
Wentworth, Daemen, Stoffel, and Dworak disclose the invention substantially as claimed and as discussed above.
Regarding claim 39: Wentworth, as modified by Daemen, Stoffel, and Dworak, discloses that the first drill string component and the second adjacent drill string component comprise a base material comprising an iron or steel material, that the hard facing comprises a laser clad bead applied to the iron or steel material, and that the laser clad bead provides a height extending from a surface of the steel material substrate of between 0.01 and 0.25 inch (see above; Wentworth - Figs. 1-4; [0005], [0025]; Daemen - Figs. 1-4; col. 2, lines 32-39; col. 5, lines 41-64; Stoffel - title; abstr.; [0002], [0003]; Dworak - [0056], [0021]). 
Allowable Subject Matter
Claim 14 is allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 4/21/2022, with respect to the rejections of claims 1-12 and 15-40 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to claims 1-12 and 15-40 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/10/2022